Allowance
	Claims 1-22 are herein deemed patentable. 
The specific limitations of “wherein a stress profile of the first compressive region includes a first segment between the first surface and a first transition point and a second segment between the first transition point and the point at the first compression depth, 15wherein a depth from the first surface to the first transition point is in a range of about 8.1 pm to about 9.5 pm, wherein a stress at the first transition point is greater than or equal to about 197 MPa, and wherein a stress at a point at about 50 pm in a depth direction from the first surface 20is greater than or equal to about 75 MPa.No documents with conflicting claims have been found” in Claim 1, and similarly in Claim 21, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Gross et al. (US Publication 2019/0375679) discloses a glass article comprising: a first surface; 5a second surface opposed to the first surface; a first compressive region extending from the first surface to a point at a first compression depth from the first surface; a second compressive region extending from the second surface to a point at a second compression depth from the second surface; and 10a tensile region disposed between the first compressive region and the second compressive region.  
However, Gross does not disclose wherein a stress profile of the first compressive region includes a first segment between the first surface and a first transition point and a second segment between the first transition point and the point at the first compression depth, 15wherein a depth from the first surface to the first transition point is in a range of about 8.1 pm to about 9.5 pm, wherein a stress at the first transition point is greater than or equal to about 197 MPa, and wherein a stress at a point at about 50 pm in a depth direction from the first surface 20is greater than or equal to about 75 MPa.No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841